Citation Nr: 0911835	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-35 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2. Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 until 
September 1964 and from July 1966 until December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claims relate to residuals from alleged 
exposure to herbicides while in service.  Under the pertinent 
laws and regulations, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service-connected presumptively under 38 C.F.R. 
§ 3.309(e), including diabetes mellitus and prostate cancer.

In the present case, the evidence of record does not 
currently establish that the Veteran had active service in 
the Republic of Vietnam such as to enable a grant of  
presumptive service connection.  To that end, in December 
2004 the RO made a Personnel Information Exchange System 
(PIES) request in an effort to determine the Veteran's dates 
of service in Vietnam.  That request spanned all dates of 
service and included both names by which the Veteran has been 
known.  The PIES response in February 2005 indicated that it 
could not be determined whether the Veteran had active 
service the Republic of Vietnam.  However, it is unclear 
whether the Veteran's service personnel record had been 
reviewed in making that determination.  This is significant 
here, because in his substantive appeal the Veteran alleges 
to have landed in Vietnam on a flight that left Elgin Air 
Force Base in May 1968.  As stated in his notice of 
disagreement, his ultimate destination was Thailand.  

Because the service personnel records may contain travel 
orders that could substantiate a very critical element of his 
claim, that of in-country service in the Republic of Vietnam, 
an effort should be made to procure such records.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran's service personnel 
records should be retrieved and reviewed 
to determine whether the Veteran was in 
the Republic of Vietnam between January 
9, 1962, and May 7, 1975.  If such 
records cannot be located, this must be 
noted in the claims file.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




